Citation Nr: 0507685	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  98-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1945 to August 1946 
and from September 1950 to January 1952.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
determination of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

In an August 2002 decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2003 order, the Court granted a Joint 
Motion and vacated the Board's August 2002 decision, 
remanding it back to the Board for compliance with Veterans 
Claims Assistance Act of 2000 (VCAA).  In September 2003, the 
Board remanded this matter for additional development to 
comply with the Court's order.  This matter is now before the 
Board once again.

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The Board further observes that the veteran, in a February 
2004 statement in support of claim, raised the issue of 
service connection for a right eye disorder.  As this issue 
is not properly before the Board, it is referred to the RO 
for appropriate action.  


REMAND

The Board further observes that the RO denied service 
connection for this disability based in part on a January 
1998 letter from the Defense Special Weapons Agency (DSWA).  
This letter confirmed that the veteran had been present in 
the Nagasaki area during the American occupation of Japan 
between September 23, and September 26, 1945.  However, the 
DSWA also concluded that the maximum possible dose any 
individual serviceman might have received there from external 
radiation, inhalation, and ingestion was less than one rem.  
In a June 1998 opinion, it was concluded that that since the 
veteran's exposure was low (as reported in the DSWA's January 
1998 letter), it was unlikely that his multiple basal cell 
carcinoma could be attributed to exposure to ionizing 
radiation in service.

On May 8, 2003, the National Research Council ("NRC"), at the 
request of Congress, released a report titled "A Review of 
the Dose Reconstruction Program of the Defense Threat 
Reduction Agency."  The report concluded that the methodology 
used by the DTRA for estimating radiation doses resulted in 
average doses that were generally valid, although the upper 
bound values in certain cases had questionable validity.  The 
affected cases involve veterans who were confirmed or assumed 
participants in U.S. atmospheric nuclear testing and in the 
post-war occupation of Hiroshima and Nagasaki.  Thereafter, 
DTRA devised new methods for reconstructing dose estimates.  
The Veterans Benefits Administration (VBA) has provided 
formal guidance for review of previously denied radiation 
claims.  See VBA Fast Letter 03-31 (October 17, 2003).  
Previously denied claims are to be reviewed where, as here, 
the claim was denied on a basis that the dose estimate was 
insufficient to establish that the exposure caused the 
claimed disability.

Accordingly, this matter is remanded for the following 
actions: 

1.  As provided in 38 C.F.R. 
§ 3.311(a)(2)(i), the RO should insure 
that the DSWA provides a recalculated 
does estimate for the Hiroshima and 
Nagasaki occupation forces.

2.  The RO should further develop the 
claim under 38 C.F.R. § 3.311(c) as 
provided under § 3.311(b)(1) and the 
recent instructions for processing claims 
such as the appellant's in light of the 
NRC report.  The methodology relied on to 
construct the dose estimate should be 
thoroughly explained, particularly any 
modification brought about as a result of 
the revised dose reconstruction process.

In any review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that a claimed disability was caused by 
in-service exposure , if so concluded, 
must be thoroughly explained and provide 
an adequate rationale for any conclusion 
or conclusions reached.

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




